DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0128876 to Shibuya et al. (hereinafter referred to as Shibuya).
	In regard to claims 1 and 2, as shown in figure 1A and discussed in paragraph [0038], Shibuya discloses an air filter media (10) having a first porous PTFE In re Malagari, 182 U.S.P.Q. 549; In re Wertheim 191 USPQ 90 (CCPA 1976).
	Additionally, Shibuya does not disclose a specific surface area for either of the porous PTFE membranes. Thus, Shibuya does not disclose the first porous PTFE membrane to have a specific surface area that is 0.5 m2/g or less, or more specifically in the range of 0.10 to 0.5 m2/g. There is no evidence the specific surface area of the first porous PTFE membrane is critical. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the specific surface area of the first porous PTFE membrane to be in the range of 0.10 to 0.5 m2/g given this allows for the desired pore size and/or dust holding capacity. Where patentability is said to be based upon particular chosen dimensions or upon another In re Woodruff, 16 USPQ2d 1934.
	In regard to claims 3 and 4, as discussed above, Shibuya does not disclose the specific surface area for either porous membrane. As discussed in paragraph [0082], Shibuya discloses the first porous membrane to have a larger pore size and to have a larger dust retention capacity. The larger pore size of the first porous membrane will allow it collect to larger particles compared to the second porous membrane. Predictably, a membrane made form larger fibers which are more spaced part would have a larger pore size than a membrane made from smaller fibers that have smaller spaces between them. Larger fibers have a lower surface area per mass. Thus, a membrane made from larger fibers would predictably have a lower specific surface area. Thus, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the specific surface area of the second porous PTFE membrane to be in the range of 1.5 to 10 m2/g given this provides for the desired ability to remove smaller particles. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the ratio of a specific surface area of the second porous PTFE membrane to the specific surface area of the first porous PTFE membrane to be 6 or more given this provides for the desired difference in pore size and particle retention between the membranes.  
	In regard to claims 5 and 6, modified Shibuya, as discussed above, discloses all of the required structural features. Thus, it is considered inherent the filter medium is capable of achieving the claimed collection capacities. 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filter media having PTFE membranes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773